     Case 2:20-cv-01269-JAM-CKD Document 11 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY GARONE,                                    No. 2:20-CV-01269-JAM-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    RIO COSUMNES CORRECTIONAL
      CENTER,
15
                         Defendant.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On September 23, 2020, the magistrate judge filed findings and recommendations herein
21
     which were served on plaintiff and which contained notice to plaintiff that any objections to the
22
     findings and recommendations were to be filed within fourteen days. Plaintiff has not filed
23
     objections to the findings and recommendations.
24
            The court presumes that any findings of fact are correct. See Orand v. United States, 602
25
     F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
26
     See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having
27
     reviewed the file, the court finds the findings and recommendations to be supported by the record
28
                                                         1
     Case 2:20-cv-01269-JAM-CKD Document 11 Filed 11/04/20 Page 2 of 2


 1   and by the magistrate judge’s analysis.
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The findings and recommendations filed September 23, 2020, are adopted in full.
 4          2. This action is dismissed without prejudice.
 5          3. The Clerk of Court shall close this case.
 6
     DATED: November 4, 2020                      /s/ John A. Mendez
 7
                                                  THE HONORABLE JOHN A. MENDEZ
 8                                                UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
